Citation Nr: 1757140	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  12-17 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for hypertension, and if so, whether the reopened claim should be granted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel
INTRODUCTION

The Veteran had active naval service from February 1969 to April 1973, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2015.  A transcript of those proceedings has been associated with the Veteran's claims file.

This case was previously before the Board in April 2015, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1. An unappealed May 1989 rating decision denied entitlement to service connection for hypertension.

2. The evidence associated with the claims file subsequent to the May 1989 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of the evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.

3.  Hypertension is not etiologically related to the Veteran's active service, was not present to a compensable degree within one of year of separation from service, and was not caused or permanently aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C. §§ 5108, 7104, 7105 (2012); 38 C.F.R. § 3.156 (2017).

2.  Hypertension was not incurred in or aggravated by active service, the incurrence or aggravation of hypertension may not be presumed, and hypertension is not proximately due to or aggravated by a service-connected disability.  38 U.S.C. §§ 1101, 1110, 1112 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

A May 1989 rating decision denied entitlement to service connection for hypertension based on a finding that the Veteran did not have a current diagnosis of hypertension and that no such disability was found on his last VA examination. The Veteran did not appeal that decision.

The pertinent evidence that has been received since the May 1989 rating decision includes a November 1999 VA new patient examination report that revealed well-established hypertension controlled with medication; this represents documented evidence of a current disability.  Further, VA treatment notes show the Veteran's benign hypertension diagnosis was confirmed in May 2005 by VA physicians at the West Palm Beach VA Medical Center (VAMC).

The Board finds that the November 1999 and May 2005 VA treatment records are new and material. The Board notes that they are not cumulative or redundant of the evidence previously of record. Moreover, they raise a reasonable possibility of substantiating the claim. Accordingly, reopening of the claim of entitlement to service connection for hypertension is warranted.

Service Connection for Hypertension

The Veteran asserts that his hypertension is due to his active service.  Alternatively, he asserts that his hypertension is secondary to his service-connected diabetes mellitus, type II (DM).

As a preliminary note, the Veteran's active service in the Republic of Vietnam has been confirmed and exposure to herbicides is conceded.

A review of the record reveals the Veteran's STRs are silent for complaints of, treatment for, or clinical diagnosis of, hypertension during active service.  However, of record is a June 1989 VA letter regarding its May 1989 rating decision denying entitlement to service connection for hypertension in which it is stated that medical evidence showed that the Veteran was treated for hypertension while in active service.  The letter further states that, as the issue was acute and transitory and no residuals were found on his last examination, service connection could not be granted.  

An extensive review of the Veteran's STRs was conducted, and no reference to said treatment could be found.  

Nevertheless, as the issue was considered to be acute and transitory and no residuals were noted in the Veteran's subsequent examination report, and the Veteran's separation examination report and post-discharge VA examination report showed normal cardiovascular health and normal blood pressure readings, the Board finds the Veteran's STRs to be silent for any chronic high blood pressure issue.  For the purpose of this decision we will assume that there was, in fact, an acute and transitory treatment. 

The post-service VA treatment notes of record show the Veteran established VA care in 1999 and hypertension was characterized as a well-established disability that was controlled with medication.  Per the January 2015 Board hearing before the undersigned, the Veteran testified that he has received all of his medical care through VA.

As noted above, the Veteran had active naval service from February 1969 to April 1973.  At an August 2016 VA examination, the Veteran reported he first learned of his hypertension issues in 1976 when he bought an airplane, presented for his flight physical, and failed due to hypertension.  The Veteran further reported he was placed on blood pressure control medication in 1978 and experienced no significant issues with his blood pressure until 2005 when he had a myocardial infarction and then in 2009 when he had four strokes.  

As noted above, the earliest documented evidence of a diagnosis of and treatment for hypertension enters the record in November 1999 when the Veteran initially established VA care.  Notably, it was at this time that the Veteran was first diagnosed with onset of DM.  The examiner opined that it was less likely than not that the Veteran's hypertension was incurred in or caused by service, caused or chronically worsened by service-connected DM, or due to exposure to herbicides during Republic of Vietnam service.  The examiner's supporting rationale noted the Veteran's lay statement regarding 1976 discovery and first documentation in 1999, indicating there were no objective findings of hypertension or any high blood pressure readings within 2 years of separation from active service.  

Further, the examiner stated that Institute of Medicine did not support a cause and effect relationship between Agent Orange exposure and hypertension.  The examiner stated that there was no medical literature support or pathophysiological mechanism for the claim that any of the Veteran's service-connected disabilities cause or aggravate hypertension, to include DM; moreover, the examiner noted that the Veteran's hypertension preexisted his DM as documented in the November 1999 VA treatment records.  

Lastly, the examiner noted that the Veteran's hypertension was fairly well-controlled by medication over time with occasional spikes of elevated readings, which showed that his service-connected DM did not affect blood pressure control or worsen his hypertension.

The Board finds the August 2016 VA examination report to be probative; the medical officer thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided thorough supporting rationales for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007; Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, as the Veteran has not submitted any contrary opinions, the VA opinions are the most probative evidence of record.

The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension, to include as secondary to a service-connected disability, and as due to herbicide exposure.  Notably, the first documented evidence of record showing the Veteran to have clinically diagnosed hypertension was a November 1999 VA treatment record, over 26 years after separation from active service.  For this reason, the Board finds that the Veteran is not entitled to service connection on a presumptive basis, as the record does not contain credible evidence that his hypertension had its onset within one year of active naval service.

The Board acknowledges the Veteran's lay statements regarding discovery of hypertension in 1976 and medication treatment for such in 1978.  However, while the Veteran is competent to report symptoms of hypertension, he is not competent to provide a diagnosis of hypertension or an opinion linking his current diagnosis to his active service, or an opinion that his service-connected DM and/or herbicide exposure during Republic of Vietnam service caused or chronically worsened his hypertension, as that requires medical expertise and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide a diagnosis or an etiology opinion in this case.  Moreover, the Board notes that hypertension is not a chronic disease for which service connection on the basis of exposure to herbicides is presumed.  See 38 C.F.R. § 3.309(e).

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for hypertension is not warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability, is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


